Citation Nr: 0324684	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-07 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a hearing loss 
disability, as defined by VA law and regulation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On November 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran indicated that he was 
hostpitalized while at Fort Benning, GA.  
Write him and ask him for an approximate 
date, and the name of the facility he was 
hospitalized at.  If it was not a DoD 
government facility (military) ask him 
for a complete mailing address, with ZIP 
code, of any private hospitals.  Send him 
VA Form 21-4142 for this purpose.  

2.  Send the veteran 2 copies of VA Form 
21-4142.  Advise him to submit the 
medical records from his employment with 
Chrysler, or a complete mailing address 
with ZIP code, of where these records are 
stored and may be obtained.  

3.  Tell him that although he indicated 
his St. Thomas records are unavailable, 
VA has no way to get these records, and 
unless he provides them, or any other 
records VA is unable to obtain, his claim 
will be processed without them, and may 
be negatively impacted as a result.  

4.  After the 30-day period within which 
the veteran must identify or submit any 
additional evidence has expired, then 
arrange the following examinations:  

a)  The veteran should be afforded an 
audiological examination to ascertain the 
nature and etiology, or date of onset, of 
any hearing disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  1)  The claims 
file should be made available and the 
examiner should note that it was 
available for review.  2)  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current hearing disorder exists, and if 
so, whether it is at least as likely as 
not causally or etiologically related to 
any noise the veteran may have been 
exposed to in service.  The DD Form 214 
reflects that the veteran served on 
active duty from June 1954 to November 
1956 and his specialty was an armor 
crewman.  He was awarded the Sharpshooter 
Badge with Rifle Bar.  3)  The examiner 
is also requested to offer an opinion as 
to whether any current hearing disorder 
is at least as likely as not causally or 
etiologically related to any incident of 
service-including when he was struck on 
the head by a tank hatch in March 1955.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.



b)  The veteran should also be provided 
an orthopedics examination to ascertain 
the nature and etiology, or date of 
onset, of any cervical spine disorder 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file should be 
made available and the examiner should 
note that it was available for review.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any current cervical spine 
disorder exists, and if so, whether it is 
at least as likely as not causally or 
etiologically related to any incident of 
service- including when he was struck on 
the head by a tank hatch in March 1955.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





